IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEETO L. ALLEN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5476

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 15, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, III, Judge.

Leeto L. Allen, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Leeto L. Allen appeals from the final order of the lower court denying his

motions for postconviction relief. Those motions and Allen’s petition for writ of

habeas corpus—which the lower court converted to a motion for postconviction

relief—all raised the same arguments: Allen’s convictions and sentences should be
vacated because the presiding trial court judge did not conduct an evidentiary

hearing on his competency following the issuance of an October 5, 2010,

competency evaluation finding him competent to proceed to trial, and did not enter

an order expressly finding him competent to proceed. Important to our assessment

of Allen’s contentions, Allen did not file a direct appeal.

       The lower court was correct in denying Allen relief. “The competency issue

is procedurally barred because it should have been raised on direct appeal.” Patton v.

State, 784 So. 2d 380, 393 (Fla. 2000) (citing Johnston v. Dugger, 583 So. 2d 657,

659 (Fla. 1991)); accord Thompson v. State, 88 So. 3d 312, 317 (Fla. 4th DCA 2012)

(a defendant’s claim that the trial court “erred in failing to follow procedures to

ensure competency can and must be raised on direct appeal only”) (emphasis in

original) (citing Nelson v. State, 43 So. 3d 20, 33 (Fla. 2002)), rev. denied, 107 So.

3d 407 (Fla. 2012). Likewise, a defendant’s substantive claim that he or she has a

due process right not to be proceeded against while incompetent can be raised on

direct appeal and is procedurally barred from being raised in a postconviction

motion. Carroll v. State, 815 So. 2d 601, 609-10 (Fla. 2002); Patton, 784 So. 2d at

393.

       Allen did not raise his claim on direct appeal. Therefore, Allen is procedurally

barred from raising it in a postconviction motion.

       AFFIRMED.

                                           2
ROBERTS, C.J., JAY, and WINSOR, JJ., CONCUR.




                                 3